 

PROMISSORY NOTE

$20,000.00 May 6, 2020

FOR VALUE RECEIVED, FUSE MEDICAL, INC., a Delaware corporation ("Borrower"),
whose address is 1565 North Central Expressway, Suite 220, Richardson, Texas
75080, promises to pay to the order of REEG MEDICAL INDUSTRIES, INC., a Texas
corporation ("Lender"), at 3024 Westminster Avenue, Dallas, Texas 75205 c/o
Christopher C. Reeg, Fuse Medical, Inc. Chief Executive Officer and Director, or
at such other address as the holder hereof may from time to time designate in
writing, in lawful currency of the United States of America, the principal sum
of TWENTY THOUSAND AND NO/100 DOLLARS ($20,000.00) together with interest from
the date the proceeds of the loan (the "Loan") evidenced by this Promissory Note
(this "Note") are initially disbursed until maturity on the principal balance
from time to time remaining unpaid hereon at the rate of 0.25% per annum
(computed on the basis of a 360‑day year of twelve (12) consecutive thirty
(30)‑day months).  Interest on the Loan shall be capitalized annually on May 5
each year and added to the principal amount of this Note, which additional
amount shall bear interest and otherwise be payable in accordance with the terms
and conditions of this Note.  The outstanding principal balance and all accrued
and unpaid interest therein shall be due and payable in a single balloon payment
on May 5, 2022 (the "Maturity Date"), or the earlier acceleration thereof.

Borrower shall have the right to prepay all, but not less than all, of the
outstanding balance of this Note at any time, without any prepayment fee or
premium.

Failure of Borrower to make any payment of principal, interest, or other amount
under this Note when due shall constitute an Event of Default hereunder.

All past due principal, if any, and matured unpaid interest, at Lender's option,
shall bear interest at the Default Rate (as defined below), whether or not the
maturity of the indebtedness evidenced by this Note has been accelerated.  Upon
the occurrence of any Event of Default, Lender shall have the option to declare
the entire amount of principal and interest due under this Note immediately due
and payable without notice or demand, and Lender may exercise any of its rights
under this Note and applicable laws.  If the entire unpaid principal balance of
this Note is not paid on the Maturity Date, whether the Maturity Date occurs by
acceleration as described in the immediately preceding sentence or otherwise,
the outstanding principal balance of this Note shall thereafter bear interest at
the lesser of (a) the rate of ten percent (10.00%) per annum, or (b) the maximum
interest rate permitted by law (the "Default Rate").

If this Note is placed in the hands of an attorney for collection, Borrower
agrees to pay reasonable attorneys' fees and court costs incurred by Lender in
connection therewith.

This Note shall be governed and construed in accordance with the laws of the
State of Texas applicable to contracts made and to be performed therein
(excluding choice‑of‑law principles).  Borrower hereby irrevocably submits to
the jurisdiction of any state or federal court sitting in Texas in any action or
proceeding brought to enforce or otherwise arising out of or relating to this
Note, and hereby waives any objection to venue in any such court and any claim
that such forum is an inconvenient forum.

 



--------------------------------------------------------------------------------

 

This Note is given in a commercial transaction for business purposes.

Borrower and all sureties, endorsers, guarantors and other parties now or
hereafter liable for the payment of this Note, in whole or in part, hereby
severally (i) waive demand, notice of demand, presentment for payment, notice of
nonpayment, protest, notice of protest, notice of intent to accelerate, notice
of acceleration and all other notices, and further waive diligence in collecting
this Note or in enforcing any of the security for this Note, if any; (ii) agree
to any substitution, subordination, exchange or release of any security for this
Note or the release of any party primarily or secondarily liable for the payment
of this Note; (iii) agree that Lender shall not be required to first institute
suit or exhaust its remedies hereon against Borrower or others liable or to
become liable for the payment of this Note or to enforce its rights against any
security, if any, for the payment of this Note; and (iv) consent to any
extension of time for the payment of this Note, or any installment hereof, made
by agreement by Lender with any person now or hereafter liable for the payment
of this Note, even if Borrower is not a party to such agreement.

All agreements between Borrower and Lender, whether now existing or hereafter
arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of demand or acceleration of the Maturity Date of
this Note or otherwise, shall the interest contracted for, charged, received,
paid or agreed to be paid to Lender exceed the maximum amount permissible under
the applicable law.  If, from any circumstance whatsoever, interest would
otherwise be payable to Lender in excess of the maximum amount permissible under
applicable law, the interest payable to Lender shall be reduced to the maximum
amount permissible under applicable law; and if from any circumstance Lender
shall ever receive anything of value deemed interest by applicable law in excess
of the maximum amount permissible under applicable law, an amount equal to the
excessive interest shall be applied to the reduction of the principal of this
Note and not to the payment of interest, or if such excessive amount of interest
exceeds the unpaid balance of principal of this Note, such excess shall be
refunded to Borrower.  All interest paid or agreed to be paid to Lender shall,
to the extent permitted by applicable law, be amortized, prorated, allocated,
and spread throughout the full period (including any renewal or extension) until
payment in full of the principal so that the interest accruing under this Note
for such full period shall not exceed the maximum amount permissible under
applicable law.  Lender expressly disavows any intent to contract for, charge or
receive interest in an amount which exceeds the maximum amount permissible under
applicable law.  For the purpose of determining the highest lawful rate per
annum permitted by the applicable laws of the State of Texas, the “weekly
ceiling” from time to time in effect as provided in §303 of the Texas Finance
Code, as amended, shall be the ceiling applicable to this transaction; however,
if permitted by law, Lender may implement any ceiling under that law used to
compute the rate of interest hereunder by notice to Borrower as provided in such
article.  Notwithstanding the foregoing sentence, if the Depository Institutions
and Deregulation and Monetary Control Act of 1980, 12 U.S.C. Sections 1235f-7
and 1735f-7a, as amended, permits a higher maximum rate than the Texas Finance
Code, such higher maximum rate shall apply to this Note.  In determining the
highest lawful rate, all fees and other charges contracted for, charged or
received by Lender in connection with the Loan which are either deemed interest
by applicable law or required by applicable law to be deducted from the
principal balance of this Note to determine the rate of interest hereon shall be
taken into account.   This paragraph shall control all agreements between
Borrower and Lender.

- Page 2 Promissory Note



--------------------------------------------------------------------------------

 

Notices or communications to be given under this Note shall be given to the
respective parties in writing at their respective addresses set forth above.

Time is of the essence for this Note.

This Note may not be changed or terminated orally, but only by an agreement in
writing signed by the party against whom enforcement of any waiver, change,
modification, termination or discharge is sought.

This Note and all the covenants, promises and agreements contained herein shall
be binding upon Borrower's successors, assigns, heirs and personal
representatives and inure to the benefit of Lender's successors and assigns.

If more than one party is identified as the Borrower hereunder, the liability of
each such party shall be joint and several.

If any provision of this Note or the application thereof to any person or
circumstance shall, for any reason and to any extent, be invalid or
unenforceable, then neither the remainder of this Note nor the application of
such provision to other persons or circumstances nor the other instruments
referred to herein shall be affected thereby, but rather shall be enforced to
the greatest extent permitted by applicable law.

WAIVER OF JURY TRIAL. BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTELLIGENTLY
WAIVES ANY AND ALL RIGHTS THAT IT MAY NOW OR HEREAFTER HAVE UNDER THE LAWS OF
THE UNITED STATES OF AMERICA OR THE STATE OF TEXAS TO A TRIAL BY JURY OF ANY AND
ALL ISSUES ARISING DIRECTLY OR INDIRECTLY IN ANY ACTION OR PROCEEDING RELATING
TO THIS NOTE OR ANY TRANSACTIONS CONTEMPLATED THEREBY OR RELATED THERETO.  IT IS
INTENDED THAT THIS WAIVER SHALL APPLY TO ANY AND ALL DEFENSES, RIGHTS, CLAIMS
AND/OR COUNTERCLAIMS IN ANY SUCH ACTION OR PROCEEDING. BORROWER UNDERSTANDS THAT
THIS WAIVER IS A WAIVER OF A CONSTITUTIONAL SAFEGUARD, AND BORROWER BELIEVES
THAT THERE ARE SUFFICIENT ALTERNATE PROCEDURAL AND SUBSTANTIVE SAFEGUARDS,
INCLUDING, A TRIAL BY AN IMPARTIAL JUDGE, THAT ADEQUATELY OFFSET THE WAIVER
CONTAINED HEREIN.

IMPORTANT:  READ BEFORE SIGNING.  THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE.  NO OTHER TERMS
OR ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY
ENFORCED.  YOU MAY

- Page 3 Promissory Note



--------------------------------------------------------------------------------

 

CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT.

 

BORROWER:

 

FUSE MEDICAL, INC.,

a Delaware corporation

 

 

By:/s/ William E. McLaughlin, III

Print:William E. McLaughlin, III

Its:Chief Financial Officer & Director

 

 

 

- Page 4 Promissory Note

